UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4910



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL FRANKLIN HOOVER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CR-96-21-BO)


Submitted:   June 8, 1999                 Decided:   January 20, 2000


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Arthur Webb, Federal Public Defender, Edwin C. Walker,
Assistant Federal Public Defender, Raleigh, North Carolina, for Ap-
pellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Franklin Hoover appeals the district court’s order re-

voking his supervised release and sentencing him to eighteen months

of imprisonment.   We have reviewed the record and the district

court’s opinion and find no reversible error. See United States v.

Hoover, No. CR-96-21-BO (E.D.N.C. Nov. 25, 1998).   Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2